 620DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTdischarge,layoff,employee because the aforesaid Union,or any other labor organization, hassought to secure for such employee-the wage rates or any other benefit pro-videdby a collective-bargaining agreement.WE WILLNOT, in the event a labor organization files unfair labor practicecharges against us, induce or encourage any employee to repudiate suchcharges in a manner constituting interference,restraint,or coercion in viola-tion of Section 8(a)(1) ofthe Act.WE WILLNOT in any other manner, interfere with, restrain,or coerceemployees in the exercise of their right,to self-organization,to form, join,or assist the above-named Union,or any other labor organization,to bargaincollectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection or to refrain from any- or all such activities.WE WILLmake whole Simas Mikalauskas and Randall Larson for anyfinancial loss suffered as a result of the discrimination against them.FLASCO MANUFACTURING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 316Federal Building,110 South Fourth Street,Minneapolis,Minnesota 55401, Tele-phone 334-2618.Local No. 41, International Brotherhood of Electrical Workers,AFL-CIOandNew York Telephone Company.Case 3-CC-339-January 5, 1967DECISION AND ORDEROn October 19, 1966, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the National Labor Relations Act, as.amended, and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the attached TrialExaminer's Decision. The TrialExaminer also foundthat Respond-ent had not engaged in certain other unfair labor practices and rec-ommended that the complaint be dismissed with respect to such alle-gations. Thereafter, exceptions to the Trial Examiner's Decision andsupporting briefs were filed by the Respondent and by the GeneralCounsel. The Charging Party filedan answeringbrief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act,.as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscase toa three-memberpanel [Members Brown, Jenkins, and Zagoria].162 NLRB No. 57. LOCAL NO. 41 ; ELECTRICAL WORKERS621The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicialerrorwas committed. Therulings arehereby affirmed. The Boardhas consideredthe TrialExaminer's Decision, the exceptions and briefs,the answering brief,and the entire record in this case, and hereby adopts theTrial Exam-iner's findings,' conclusions,and recommendations.[The Board adopted the TrialExaminer's RecommendedOrder.]'These findings and conclusions are based,in part, upon credibility determinations ofthe Trial Examiner to which the Respondent has excepted.After a careful review of therecord, we conclude that the Trial Examiner's credibility findings are not contrary to theclear preponderance of all relevant evidence.Accordingly,we find no basis for disturbingthose findings,Standard Drywall Products,91 NLRB 544,enfd. 188 F.2d 362(C A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended, was heard before Trial Examiner George A. Downing at Buffalo,New York, on August 23, 1966. The complaint, which was issued on May 12, 1966,by the General Counsel of the National Labor Relations Board, on a charge datedApril 26, 1966, alleged in substance that Respondent, on April 18 and 26, 1966,engaged in unfair labor practices proscribed by Section 8(b) (4) (i) and (ii) (B) ofthe Act by threatening Edward J. Fuhrmann & Co., Inc., called Fuhrmann herein,and Industrial Power and Lighting Corporation, called Industrial herein, employersengaged in interstate commerce, in the presence of employees of Industrial, that itwould picket a construction project at Holiday Inn, and threatening Buffalo MotelCorporation, calledHoliday herein, an employer engaged in commerce, that itwould picket at Holiday Inn. Respondent answered, denying the unfair labor prac-tices as alleged.The issues herein are whether Respondent made the threats alleged in the com-plaint and whether, if made, they constituted violations of the Act as alleged.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSI conclude and find on facts alleged -in the complaint and admitted by Respond-New York Telephone Company, called Telephone herein, is each an employerengaged in commerce and in industries affecting commerce within the meaning ofSections 2(6) and (7) and 8(b)(4) of the Act.II. THE LABOR ORGANIZATION INVOLVED.Respondent and Local 1122, Communication Workers ofAmerica, AFL-CIO,called CWAherein, are labor organizations within the meaning of Section 2(5)of the Act.M. THE UNFAIR LABOR PRACTICESA. IntroductionThis is a battle in a recently renewed but longstanding conflict between IBEWand Telephone concerning the Union's jurisdictional claim to the work of pullingtelephone wire and cable through conduits on construction projects on which tele-phone equipment was being installed by Telephone, whose employees in the Buffaloarea were represented by CWA. The parties had resolved their difficulties for manyyears by operating under a so-called status quo agreement, also, characterized as a"gentleman's agreement," but shortly before the inception of the present dispute, 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDTelephone notified Respondent that it was changing its policy in the Buffalo areaas is had in other areas outside Local 41's territory.See,e.g.,Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO (New York Telephone Co.),140NLRB 729.There followed the incidents which led to the present proceeding as well as to a10(k) proceeding in Case 3-CD-162,in which a hearing was held on June 30, andwhich is now under consideration by the Board.The decision in the latter caseshould go far to resolve the basic dispute which underlies the entire controversybetween Telephone and IBEW,whereas the present proceeding is of more limitedsignificance.B. The evidenceIn June 1965 Holiday began construction of a Holiday Inn Motel at 620 Dela-ware Avenue in Buffalo,with Fuhrmann as the general contractor.Fuhrmann per-formed some parts of the work and subcontracted other parts,including the elec-tricalwork to Industrial,whose employees were members of Respondent.Holidayalso contracted directly with Telephone for the furnishing of telephone service and'for the installation of telephone cables, wire, and equipment.Industrial's contractcovered no part of the foregoing work.For some time prior to April 18,1966,Respondent's representatives,CharlesPillard and Raymond G. Schlemmer, endeavored to persuade Telephone to assign to,itsmembers(employees of such contractors as Industrial)the work of pulling thetelephone wire and cable through the conduits which the latter had installed, buton April 18, Telephone sent its own employees to begin the work. Word to thateffect promptly reached Schlemmer,' who came to the job and went with Wittmanto confer with Frank Campofelice, Fuhrmann's job superintendent.Campofelice's testimony(asmodified on cross-examination)was that Schlemmerstated that the telephone company was doing"our work"and that unless they wereoff of it by 4:30 p.m., there would be pickets out in front the next morning.2Wittman and Schlemmer denied that Schlemmer made any reference to a workstoppage or to the fact that there would be picketing the next morning. They testi-fied that when Schlemmer informed Campofelice of the problem which was beingcaused by Telephone doing Respondent'swork, the latter replied he could not afforda work stoppage of even 20 minutes and that he would inform his office of thesituation.Frank Blum,general manager of Holiday,testified that when he arrived on theproject he was informed by Campofelice of the dispute between Respondent andTelephone and that he called Schlemmer in an effort to settle the matter.Schlem-mer acknowledged that Local 41 claimed its members should pull the wire throughthe conduits which they had installed.Thereupon Blum informed Telephone Super-intendent John F.Kelly that he did not want Telephone's employees back on thejob because he wanted to get the construction completed.Kelly testified that he discussed the matter with Schlemmer on April 19,that heinformed Schlemmer the Telephone employees were off the job because Blum askedthem to leave,but stated he planned to resume work the next morning, and askedwhat Schlemmer planned to do. Schlemmer replied,"If you had started today, wewould have picketed the location.If you start tomorrow morning,.I don'tknow for sure what we will do. Mr. Pillard is not here.And I would like to sodiscuss the problem with him." Kelly called Schlemmer again the same afternoonand was told that Pillard had not changed his mind and that,"If the TelephoneCompany resumes work tomorrow morning, we will picket."Kelly reported theconversation to Blum,who asked that the Telephone employees not come back onthe job.Schlemmer admitted the conversations with Kelly but denied that he said any-thing about picketing or about a work stoppage. He testified that he informed Kelly1 Schlemmer testified he got the information from Industrial's Foreman Bernard Witt-man, who was also a'member of his union.2 Campofelice acknowledged on cross-examinationthat a furtherstatementthat therewould be no electricians on the job was not contained either in his affidavit to the Boarddated April 28 or in his testimony at the 10(k) hearing.He also testified that employee James Foley,Respondent's job steward,was present dur-ing the conversation,but that was disputed by Foley, Schlemmer,and Wittman Foleyand Wittman testified that Foley arrived at a later point and was "brought up to date"after that.Reconciling the latter testimony,I conclude and find that Foley arrived afterthe above conversation between Schlemmer and Campofelice. LOCAL NO. 41, ELECTRICAL WORKERS623at the end of the second conversation that though Pillard had not changed his mind,he was still attempting to resolve the dispute and that Kelly stated he would "tossthis back into Mr. Blum's lap."On April 26 Blum called Schlemmer in the presence of a number of persons,includingKelly and Francis A. Williams, of Telephone. Blum testified that heinquired whether Schlemmer and Telephone had reached an agreement and whenSchlemmer replied they had not, Blum stated he had no alternative but to askTelephone to come back on the job and inquired what would happen if he did so.Schlemmer replied that if Blum put Telephone back on the job, he would "put apicket out in front."Kelly and Williams testified to what they heard of Blum's end of the conversation.Kelly testified that Blum referred to his intention of having Telephone resumeoperations and asked what Schlemmer would do. After a pause Blum said, "Youwill picket?" and added, "You do not give me much choice." Williams' testimonywas in substantial accord, though he added that after hanging up, Blum commentedfurther, "He will picket."Schlemmer testified that Blum stated his intention of putting Telephone back onthe job and asked whether Schlemmer had resolved his problems with Telephone.When Schlemmer replied he had not, Blum stated that that did not give him muchchoice. Schlemmer denied that he made any mention of picketing and testifiedthat though Blum asked, "Will you picket?" he replied he would not.Respondent sought to impeach the credibility of Kelly and Williams by theiraffidavits given to the Board. Though Kelly's affidavit did not contain Blum's allegedstatement, "You will picket?" Kelly testified that his testimony as given on the standwas correct, and the General Counsel also introduced Kelly's earlier sworn testi-mony on the point as given in the 10(k) hearing, which was in material part asfollows:[Blum] said, "I'm at a point, in my thinking that I'm going to let the Tele-phone Company resume their work." He asked Mr. Schlemmer what theywould do, and there was a pause, and then Mr. Blum said, "You will picket?"Then he said something to the effect that, "You don't give me much choice."And the conversation terminated ... .Respondent also offered, without objection from the General Counsel, a summaryof portions of Williams' affidavit which, as phrased by its counsel, was acknowl-edged to be substantially correct and which in material part is as follows:Three representatives of Telephone, including an attorney, visited the project,informed Blum they were there to proceed with the work, and asked for authority.Blum stated that he could not stand for the work stoppage; he needed both tele-phone and electrical work completed on time; Local 41 was doing other electricalwork at the jobsite; he was operating on a tight schedule and could not afford tobe incomplete, including telephone service, on opening day; and while they weretalking Blum made a telephone call in their presence to Schlemmer. The telephoneconversation as recited in the affidavit was as Williams testified to it. When Blumhung up he said to those present, "He will picket," and he said to the Telephonerepresentatives, "You now have a direct threat," and informed them he would notlet them resume their work.CredibilityResolvedAs is seen threats to picket were attributed to Schlemmer by Campofelice onApril 18, by Kelly on April 19,3 and by Blum on April 26. The latter's testimonywas substantially corroborated byWilliams and Kelly, whose testimony in turnwas in substantial accord, respectively, with the former's affidavit to the Board andwith the latter's testimony at the 10(k) hearing at which Respondent's witnessesdid not testify. Though separate occasions were involved, the threats which theGeneral Counsel's witnesses testified to were all of the same nature and thus,through cumulative weight, became in effect mutually corroborative. Furthermore,Respondent failed to establish conflict or substantial inconsistency with prior affi-davits or testimony except in the limited respect previously noted in Campofelice'stestimony, footnote2, supra.On the other hand, inconsistency was apparent in Schlemmer's testimony on theApril 26 conversation in that he claimed it was after he informed Blum the prob-lem had not been resolved that Blum responded. "You give me no choice." In that8 The April 19 threat was not alleged asan unfair labor practice presumably becausemade to Telephone,the primary employerwith whom the dispute existed. -624DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontext Blum's comment was plainly illogical for he was obviously free to do ashe wished absent a threat of picketing.I therefore credit the testimony of Blum, Kelly, Williams,and Campofelice overthat of Schlemmer and Wittman and I find that Schlemmer made the threats towhich the former testified.C. Concluding findingsI conclude and find on the entire record that the dispute herein was betweenRespondent and Telephone and that Holiday, Fuhrmann,and Industrial wereneutral employers whom Respondent sought to enmesh in that dispute.I concludeand find further that an object of Respondent's conduct was to force Holiday andother neutral employers to cease doing business with Telephone .4It is immaterial that Respondent did not seek a total abrogation by Holiday of itscontract with Telephone,for a partial disruption of an existing business relationshipis a "cease doing business"object within the meaning of Section 8(b)(4)(B) of theAct.Local 3,International Brotherhood of ElectricalWorkers(New York Tele-phone Company),140 NLRB 729, 730. Acceptance by Holiday of the conditionthat the disputed work be done by Respondent'smembers would plainly require itto cease doing business with Telephone on the basis of their original arrangement.Id.It is also plain from the evidence that Telephone was the only employer whocould satisfy Respondent'sobjective for none of the other employers at whomRespondent'sconduct was directed had any contractual claim to the work or anypower to assign it to Respondent'smembers.Cf.Local 5 Journeymen(ArthurVenneriCompany),supra.I therefore conclude and find that by Schlemmer's threat to picket the HolidayInn construction project on April 18 and 26 with the objective found above, Re-spondent threatened,coerced, and restrained persons engaged in commerce or in anindustry affecting commerce and engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (ii) (B) of the Act.There remains the question whether Schlemmer'sthreat to Campofelice onApril 18 constituted a violation of Section 8(b) (4) (i) (B) of the Act. Though Ihave found that Foley, a nonsupervisory employee, was not present at the time ofSchlemmer's statement,yet the threat was made in the immediate presence of Ber-nard Wittman,job foreman of Industrial,who was also a member of Respondent.Itwas plain from the evidence that Wittman was present on the occasion as amember of the Union rather than in his capacity as a representative of management.Cf.N.L.R.B. v. Servette, Inc.,377 U.S. 46, 50-51. Thus Schlemmer testified andWittman did not deny that it was Wittman who called him to report the factthat Telephone employees had begunthe work whichRespondent was claiming. Butsince Industrial's contract did not cover the disputed work, Wittman's call wasplainly not related to his status as Industrial's representative on the job but was dueinstead to his concern as a union member over the invasion of his Union'sjurisdiction.I therefore conclude and find that by Schlemmer's threat on April 18, with theobjective above found,to picket the project unless Telephone employees wereremoved,Respondent induced or encouraged an individual employed by Industrialto engage in a strike or to refuse to perform services within the meaning of saidsection.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Holiday,Telephone,Fuhrmann,and Industrial are employers engaged incommerce or in industries affecting commerce within the meaning of the Act.2.Respondentand CWAare labor organizations within the meaning of the Act.3.By threatening,coercing,and restrainingHoliday and Fuhrmann with anobject of forcing or requiring Holiday to cease doing business with Telephone,Respondent has engaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(b)(4)(ii)(B) and 2(6) and (7) of theAct.*Neither thependencyof the 10(k)proceeding nor the question whether another ofRespondent's objectives may have been proscribed under Section 8(b) (4) (D)precludes theBoard from determining that Respondent engaged here also in unlawful secondaryactivity.Local 5,United Associationof Journeymenand Apprentices of the Plumbing and Pipe-,fitting Industry,etc. (Arthur Venneri Company),137 NLRB 828,831-832. LOCAL NO. 41, ELECTRICAL WORKERS6254.By inducing and encouraging an individual employed by Industrial to engagein a strike or a refusal in the course of his employment to perform services withan object of forcing Holiday to cease doing business with Telephone, Respondentengaged in unfair labor practices within the meaning of Sections 8(b) (4) (i) (B)and 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and that it take certain affirma-tive action, as provided in the Recommended Order below, which I find necessaryto remedy and remove the effects of the unfair labor practices and to effectuatethe policies of the Act.Itisevident from the background of the underlying controversy betweenRespondent and Telephone that if the order herein were limited to the specificpersons and employers who are involved herein, it will not properly remedy theunfair labor practices herein found, for it is reasonably to be expected that othersimilar situations will arise in the future, with the danger of repeated violations ofSection 8(b)(4)(B). Cf.Local 3, I.B.E.W.,140 NLRB729, supra.I shall there-fore recommend a broad cease-and-desist order.Upon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERLocal No. 41, International Brotherhood of Electrical Workers, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging individuals employed by IndustrialPower and Lighting Corporation, or any other person engaged in commerce or inan industry affecting commerce, to engage in strikes or refusals in the course oftheir employment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to perform any services,where an object thereof is to force or require Buffalo Motel Corporation or anyother employer or person, to cease doing business with New York TelephoneCompany.(b)Threatening, coercing, or restraining BuffaloMotel Corporation, EdwardJ.Fuhrmann & Co., Inc., or any other person engaged in commerce or in an indus-try affecting commerce, where an object is to force or require said Buffalo MotelCorporation, or any other employer or person, to cease doing business with NewYork Telephone Company.2.Take the following affirmativeaction:(a) Post in conspicuous places in Respondent's offices, meeting halls, and allplaceswhere notices to members are customarily posted copies of the attachednotice marked "Appendix." 5 Copies of said notice, to be furnished by the RegionalDirector for Region 3, after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(b) Sign and mail sufficient copies of said notice to the Regional Director forRegion 3 for posting, Buffalo Motel Corporation and Fuhrmann, Inc. being willing,at all locations where notices to their respective employees are customarily posted.(c)Notify the Regional Director for Region 3, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith.65 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals Enforcing an Order" for the words"a Decision and Order."6In the event that this Recommended Order is adopted by the Board, this provisionshall he modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."254-047-57-vol. 15241 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF LOCAL No. 41, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, AFL-CIO, AND TO ALL EMPLOYEES OF BUFFALO MOTELCORPORATION, EDWARD J. FUHRMANN & CO., INC. AND INDUSTRIAL POWER ANDLIGHTING CORP.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT engage in or induce or encourage individuals employed byIndustrial Power and Lighting Corporation, or any other person engaged incommerce or in an industry affecting commerce, to engage in strikes or refus-als in the course of their employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is to force or require Buf-faloMotel Corporation, or any other employer or person, to cease doing busi-ness with New York Telephone Company.WE WILL NOT threaten, coerce, or restrain Buffalo Motel Corporation, Ed-ward J. Fuhrmann & Co., Inc., or any other person engaged in commerce or inan industry affecting commerce, where an object is to force or require BuffaloMotel Corporation, or any other employer or person, to cease doing businesswith New York Telephone Company.LOCAL No. 41, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any questions concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York 14202, Tele-phone 842-3112.Greer Stop Nut Company,a Division of Kaynar ManufacturingCo., Inc.andTeamsters,Chauffeurs,Helpers and TaxicabDrivers, Local Union No. 327,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 20-CA-2368.January 5, 1967DECISION AND ORDEROn September 26, 1966, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.The Trial Examiner also found that theRespondent had not engaged in other unfair labor practices allegedin the complaint and recommended dismissal of that portion of thecomplaint. Thereafter, the Respondent filed exceptions to the Deci-sion and a supporting brief.162 NLRB No. 47.